UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                           No. 02-50372
                        Summary Calendar


 GAYLENE SMITH, Individually and as next friend of Stacey Marie
                             Smith,

                                               Plaintiff-Appellant,


                             VERSUS


DOYLE BROCK, JR., Individually and in his official capacity as a
      police officer for the City of Hewitt, Texas; ET AL.,

                                                        Defendants,


DOYLE BROCK, JR., Individually and in his    official capacity as a
   police officer for the City of Hewitt,   Texas; TUCK SAUNDERS,
Individually and in his official capacity    as a police officer for
      the City of Hewitt, Texas; THE CITY    OF HEWITT, TEXAS,

                                              Defendants-Appellees.




          Appeal from the United States District Court
        For the Western District of Texas, Waco Division
                          (W-01-CV-196)
                         March 17, 2003


Before JONES, STEWART, and DENNIS, Circuit Judges.




                                1
PER CURIAM:*

      Plaintiffs Gaylene and Stacey Smith appeal two separate orders

by the district court granting summary judgment to defendants Doyle

Brock, Jr., Tuck Saunders, and the City of Hewitt, Texas.1               The

first order, dated January 25, 2002, granted summary judgment to

the defendant officers on plaintiffs’ 42 U.S.C. § 1983 false arrest

claims on grounds of qualified immunity.         The second order, dated

March 27, 2002, granted summary judgment to all defendants on

plaintiff Stacey Smith’s 42 U.S.C. § 1983 claim alleging illegal

detention on grounds that plaintiff failed to adduce sufficient

evidence of the police officer’s recklessness in handling evidence

and conducting their investigation to withstand summary judgment.

We review the district court’s grant of summary judgment de novo,

employing   the   same   criteria   used   in   that   court.   Rogers    v.

International Marine Terminals, 87 F.3d 755, 758 (5th Cir. 1996).

      As to Gaylene Smith’s false arrest claim, the district court

held that the officers enjoyed qualified immunity from suit for her

arrest because she was arrested pursuant to a warrant. Where there

is a warrant for an arrestee, an officer enjoys immunity from suit

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
  1
   Defendants argue that because the Smiths’ notice of appeal
references only the March 27 summary judgment order that is all
they are appealing.    FED. R. APP. P. 3(c).   But the intent of
plaintiffs to appeal both orders is evident, and therefore we will
treat both orders as appealed. In re Hinsley, 201 F.3d 638, 641
(5th Cir. 2000).

                                     2
for false arrest so long as a reasonable officer could conclude

that a warrant should issue.      Hart v. O’Brien, 127 F.3d 424, 444

(5th Cir. 1997).     Given the deference afforded the findings of

magistrates, Id. at 444, and that an officer enjoys the benefit of

doubt on the reasonableness of his probable cause assessment when

he submits it to a magistrate, Jennings v. Joshua Independent

School District, 877 F.2d 313, 318 (5th Cir. 1989), we believe the

district court was correct in its finding of qualified immunity.

     Similarly, the district court held in its January order that

the defendant officers enjoyed qualified immunity from suit for the

arrest of Stacey Smith because there was at least “arguably”

probable cause for her arrest.     Burge v. Parish of St. Tammany, 187

F.3d 452, 481 (5th Cir. 1999).     While there was no warrant for this

arrest, we agree with the district court’s assessment that a

reasonable officer could have found probable cause here.            We have

previously ruled eyewitness statements alone are sufficient grounds

to support a finding of probable cause.          Simmons v. McElveen, 846

F.2d 337, 339 (5th Cir. 1988).

     As for the March order, the district court there held that

plaintiffs failed to introduce sufficient evidence of defendants’

recklessness   to   support   a   finding   of    liability   for   illegal

detention of Stacey Smith.    Sanders v. English, 950 F.2d 1152, 1162

(5th Cir. 1992).    We agree with the district court that at most

plaintiffs’ evidence supports an inference of negligent, rather

than reckless, investigation.       Accordingly, summary judgment was

                                    3
appropriate on this claim as well.

     The judgment of the district court is AFFIRMED.

AFFIRMED.




                                4